FILED
                            NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30273

               Plaintiff - Appellee,             D.C. No. 3:09-cr-05810-RBL

  v.
                                                 MEMORANDUM *
BILL CELEYA FLORES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Bill Celeya Flores appeals from the 57-month sentence imposed following

his guilty-plea conviction for eight counts of distribution of Oxycodone, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C); one count of possession with

intent to distribute Oxycodone, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 18 U.S.C. § 2; and one count of possession of a firearm by an unlawful user of

a controlled substance (Methadone), in violation of 18 U.S.C. §§ 922(g)(3),

924(a)(2) and 2. We dismiss.

      Flores contends that he was denied effective assistance of counsel at

sentencing when counsel failed to object to arguments made by the government

that allegedly breached the plea agreement. We are precluded from reaching the

merits of Flores’s claim by a valid appeal waiver in which Flores gave up his right

to pursue a direct appeal of his sentence. See United States v. Nunez, 223 F.3d

956, 959 (9th Cir. 2000) (“[O]ne waives the right to argue ineffective assistance of

counsel at sentencing on direct appeal when one waives the right to appeal the

sentence.”).

      DISMISSED.




                                          2                                   11-30273